Opinion by
Ford, J.
From the testimony it appeared that the secretary-treasurer of petitioner discussed the entry of the merchandise with the appraiser at Minneapolis; that the merchandise was appraised at the value at which it was offered for sale in usual wholesale quantities to all purchasers in the United States; and that since the petitioner did not agree to that value, it decided to set up this case as a test case. Upon the record presented it was hold that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.